Citation Nr: 0939663	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  05-01 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for left wrist 
disability.

2.  Entitlement to service connection for right carpal tunnel 
syndrome with extensor tendonitis (claimed as right wrist 
disability).

3.  Entitlement to service connection for muscle 
deterioration with pain and aches.

4.  Entitlement to service connection for bilateral foot 
disability.

5.  Entitlement to service connection for tinea pedis. 

6.  Entitlement to service connection for bilateral shoulder 
disability.

7.  Entitlement to service connection for allergic rhinitis, 
sinus problems and sinusitis.




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1967 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  An RO personal hearing conference was held in March 
2004 and a Board hearing at the local RO was held in July 
2005.  The Board previously remanded these issues in December 
2006 and November 2008 for further development.

As set forth on the front page of this decision, for 
clarification purposes, and given that the Veteran has been 
diagnosed with several disabilities of the feet, the Board 
has separated out the issue of entitlement to service 
connection for tinea pedis given that this disorder pertains 
to a skin disorder rather than a musculoskeletal disorder.  




FINDINGS OF FACT

1.  Left wrist disability was not manifested during the 
Veteran's active duty service or for many years thereafter. 

2.  Right carpal tunnel syndrome with extensor tendonitis 
(claimed as right wrist disability) was not manifested during 
the Veteran's active duty service or for many years 
thereafter.

3.  Muscle deterioration with pain and aches was not 
manifested during the Veteran's active duty service or for 
many years thereafter, nor is it otherwise related to such 
service or to any injury during service. 

4.  A separate bilateral foot disability was not manifested 
during the Veteran's active duty service or for many years 
thereafter.

5.  Tinea pedis was manifested during the Veteran's active 
duty service.

6.  Bilateral shoulder disability was not manifested during 
the Veteran's active duty service or for many years 
thereafter.

7.  Allergic rhinitis, sinus problems and sinusitis were not 
manifested during the Veteran's active duty service or for 
many years thereafter


CONCLUSIONS OF LAW

1.  Left wrist disability was not incurred in or aggravated 
by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2009).

2.  Right carpal tunnel syndrome with extensor tendonitis 
(claimed as right wrist disability) was not incurred in or 
aggravated by the Veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).

3.   Muscle deterioration with pain and aches was not 
incurred in or aggravated by the Veteran's active duty 
service, nor may it be presumed to be incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

4.  Bilateral foot disability (separate and apart from 
peripheral neuropathy and tinea pedis) was not incurred in or 
aggravated by the Veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).

5.  Tinea pedis was incurred in the Veteran's active duty 
service.  38 U.S.C.A.  §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2009).

6.  Bilateral shoulder disability was not incurred in or 
aggravated by the Veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).

7.  Allergic rhinitis, sinus problems and sinusitis were not 
incurred in or aggravated by the Veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).



Duty to Notify

The record shows that in March 2003, February 2004, January 
2007 and February 2009 VCAA letters, the appellant was 
informed of the information and evidence necessary to warrant 
entitlement to the benefits sought on appeal.  The appellant 
was also advised of the types of evidence VA would assist him 
in obtaining as well as his own responsibilities with regard 
to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the Veteran in March 2003, which was prior to the 
May 2003 rating decision.  Accordingly, the requirements the 
Court set out in Pelegrini have been satisfied.  The Board 
recognizes that subsequent VCAA notices were provided after 
the initial decision.  However, the deficiency in the timing 
of these notices was remedied by readjudication of the issues 
on appeal in the statement of the case and subsequent 
supplemental statements of the case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   In the present 
appeal, the appellant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim for service connection.  Further, the January 2007 and 
February 2009 VCAA letters gave notice of the types of 
evidence necessary to establish a disability rating and 
effective date for the disabilities on appeal. 

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, VA treatment records, private 
treatment records and VA examination reports.  In the 
December 2006 remand, the Board instructed the RO to contact 
the Veteran and request that he either submit medical records 
pertaining to a June 2005 right shoulder surgery or complete 
an authorization form so that the RO could obtain the 
records.  In the January 2007 VCAA letter, the RO 
specifically requested these records or an authorization 
form.  However, the Veteran failed to respond.  As such, the 
RO has met the duty to assist as well as complied with the 
Board's remand.  See Stegall v. West, 11 Vet.App. 268 (1998).
Further, the RO has requested all other private treatment 
records identified by the Veteran.  The Board concludes that 
the record as it stands includes adequate competent evidence 
to allow the Board to decide the case and no further action 
is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant.   

The Veteran was afforded a VA examination in March 2009.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report obtained contains sufficient information 
to decide the issues on appeal.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  Thus, the Board finds that a further 
examination is not necessary. 

With respect to the issue of entitlement to service 
connection for muscle deterioration with pain and aches, a VA 
examination with nexus opinion is not required in order to 
make a final adjudication.  McLendon v. Nicholson, 20 
Vet.App. 79 (2006), states, that in disability compensation 
(service connection) claims, VA must provide a medical 
examination [for a nexus opinion, as applicable] when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
set forth in McLendon are not met in this case. 

Initially, the evidence does not establish that the Veteran 
suffered "an event, injury or disease in service," beyond 
those pertaining to the wrists and shoulders, which are 
addressed in another part of the decision, so it is not 
necessary to obtain a VA medical opinion with regard to 
etiology.  38 U.S.C.A. § 5103A(d); 38 C.F.R.  § 3.159(c)(4).  
In other words, absent such evidence, the Board finds that it 
is unnecessary to require the Veteran to report for a VA 
medical examination or to ask a medical expert to review the 
record because any examination report or medical opinion 
could not provide competent evidence of the manifestation of 
a muscle disability in service.  Moreover, given the absence 
of any competent evidence of the claimed post-service 
disability until many years after service, any current 
opinion provided at this point would be no more than 
speculative.  See 38 C.F.R. § 3.102 (2007) (a finding of 
service connection may not be based on a resort to 
speculation or even remote possibility).  Further, service 
connection has been denied for disabilities of the wrists, 
feet, shoulders, knees and low back as well legs and left 
bicep strain.  No other disability of the muscle/joints has 
been identified in the medical records.  

In this case, the Board finds that a VA medical opinion or 
examination is not necessary with regard to the question of 
etiology of muscle deterioration with pain and aches.  
Because the evidence does not establish that the Veteran 
suffered "an event, injury or disease in service" as it 
relates to his claim of service connection for muscle 
deterioration with pain and aches, it is not necessary to 
obtain a VA medical opinion.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  In other words, absent such 
evidence, the Board finds it unnecessary to require the 
Veteran to report for a VA medical examination or to ask a 
medical expert to review the record because any examination 
report or medical opinion could not provide competent 
evidence of the manifestation of a muscle deterioration with 
pain and aches.

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that the Veteran's personnel record showed 
that he engaged in combat while in Vietnam.  Thus, the 
provisions of 38 U.S.C.A. § 1154(b) (West 2002) are 
applicable in this case.  However, with respect to the issues 
on appeal, the Veteran has not asserted that these 
disabilities were related to any injuries suffered during 
combat.  

Left Wrist Disability

The Veteran is seeking entitlement to service connection for 
left wrist disability.  Service treatment records showed that 
in March 1968, the Veteran injured his left wrist while 
wrestling the day before.  The impression was strain 
detachment of extensor carpi ulnaris.  An x-ray was negative.  
However, importantly, a June 1970 service examination prior 
to discharge showed that the Veteran's upper extremities were 
clinically evaluated as normal.  The examination is silent 
with respect to any objective findings concerning the left 
wrist.  

The first post service medical evidence of record is a 
December 1984 VA Agent Orange examination.  No left wrist 
problems were noted on examination.  Subsequent VA treatment 
records from June 2002 to December 2007  have also been 
reviewed and associated with the claims file.  Nevertheless, 
these records do not link any current left wrist disability 
to service.  Private treatment records in the claims file do 
not appear to address any left wrist disability or offer an 
etiological opinion.  

The Board observes that a September 2004 private opinion 
stated that upon studying the Veteran's military records, it 
would be very difficult for the examiner to state that his 
problems were not caused by the conditions that the Veteran 
endured during that time period.  The opinion indicated that 
it was noted that the Veteran began to have joint problems in 
1969 and continued to have problems with his joints since 
that time with joint degeneration.  The opinion continued 
that the Veteran had been under the examiner's care for wrist 
pain, but did not identify which wrist.  In conclusion, the 
opinion reiterated that he could not say that the Veteran's 
conditions were not related to his military service.  He also 
stated that the Veteran's contact with unknown chemicals in 
Vietnam could likely as not be the cause of his problems.  

At the July 2005 Board hearing, the Veteran testified that he 
sprained his wrist while wrestling in service.  He also 
believed that his current disability was directly related to 
being in contact with Agent Orange in Vietnam. 

The Veteran was afforded a VA examination in September 2007.  
The claims file was reviewed.  The Veteran reported an onset 
of wrist pain in 1980.  However, the examiner did not offer a 
clear diagnosis or give an etiological opinion with respect 
to the left wrist.  
 
On remand, the Veteran was afforded a VA examination in March 
2009.  The claims file was reviewed.  The Veteran reported 
the onset of his bilateral wrist problems as several years 
ago.  The examiner diagnosed the Veteran with ganglion cyst 
of the left wrist and opined that it was less likely than not 
related to military service due to the lack of evidence.  
Given that the claims file was reviewed by the examiner and 
the examination report sets forth detailed examination 
findings in a manner which allows for informed appellate 
review under applicable VA laws and regulations, the Board 
finds the examination to be sufficient for appellate review 
and has a high probative value.  

Therefore, based on the evidence of record, the Board finds 
that service connection for left wrist disability is not 
warranted.  While service treatment records do show that the 
Veteran suffered a left wrist strain detachment of extensor 
carpi ulnaris, the June 1970 service examination found that 
the Veteran's upper extremities were evaluated as clinically 
normal.  Further, after reviewing the claims file and 
examining the Veteran, the VA examination report stated that 
it was less likely as not that any current left wrist 
disability was related to military service.  The Board also 
finds it significant that no left wrist disability was found 
at the December 1984 Agent Orange examination, which was 14 
years after the Veteran's discharge from active duty service.  
Thus, there is no supporting medical evidence of a continuity 
of pertinent symptomatology.  A lengthy period without 
evidence of treatment may also be viewed as evidence weighing 
against the Veteran's claim.  See generally Maxson v. Gober, 
230 F.3d 1330 (Fed.Cir. 2000).

The Board observes that a September 2004 private opinion 
stated the examiner could not say that the Veteran's 
conditions were not related to his military service.  
However, this opinion does not clearly diagnose a left wrist 
disability and link it to service.  Moreover, the opinion is 
unclear as it was stated in negative terms rather than 
provide a positive link.  Further, the opinion broadly refers 
to the Veteran's medical condition in general and is couched 
in speculative terms such as "could."  The Board observes 
here that medical opinions, which are speculative, cannot be 
used to support a claim.  See Obert v. Brown, 5 Vet. App. 30, 
33 (1993); Beausoleil v. Brown, 8 Vet.App. 459, 462 (1996); 
Libertine v. Brown, 9 Vet.App. 521, 523 (1996).   In turn, 
the Board concludes that the VA examination has a higher 
probative value than the private opinion.   

The Veteran has also asserted that his left wrist disability 
is due to herbicide exposure.  However, a left wrist 
disability is not one of the enumerated disabilities listed 
under 38 C.F.R. § 3.309(e).  The Secretary of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See Notice, 
59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 
442-49 (1996).  Accordingly, the Board finds that the 
presumptive regulations regarding exposure to Agent Orange 
are not applicable in this case.  See 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.309(e).

The Board acknowledges the Veteran's statements indicating 
that his current left wrist disability is related to service.  
However, medical evidence is generally required to establish 
a medical diagnosis or to address questions of medical 
causation; lay assertions of medical status do not constitute 
competent medical evidence for these purposes.  Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).  Nevertheless, lay 
assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  

As noted above, while service treatment records do show that 
the Veteran injured is wrist in service, the discharge 
examination showed that the Veteran's upper extremities were 
clinically evaluated as normal.  Here, the Veteran is 
competent to say that he experienced symptoms while in 
service.  He is also competent to report a continuity of 
symptoms since service.  However, any assertions by the 
Veteran in this regard are inconsistent with the other 
evidence of record which shows no pertinent complaints at 
various times over the years when the Veteran was receiving 
medical treatment or undergoing examinations.  It is 
reasonable to expect that he would have reported ongoing 
wrist problems if he was in fact experiencing them.  His 
failure in this regard diminished his credibility regarding a 
continuity of symptoms since service.  While the Veteran's 
contentions have been carefully considered, these contentions 
are outweighed by the highly probative February 2009 VA 
examination.  

In conclusion, a preponderance of the evidence is against the 
Veteran's claim for left wrist disability.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

Right Carpal Tunnel Syndrome with Extensor Tendonitis

The present appeal also includes the issue of entitlement to 
service connection for right carpal tunnel syndrome with 
extensor tendonitis.  Service treatment records showed that 
in December 1969, the Veteran suffered a right wrist sprain, 
possible fracture.  An x-ray was negative.  However, 
importantly, the June 1970 service examination prior to 
discharge showed that the Veteran's upper extremities were 
clinically evaluated as normal.  The examination is silent 
with respect to any objective findings concerning the right 
wrist.  

No right wrist problems were noted at the December 1984 VA 
Agent Orange examination.  A September 2001 private treatment 
record showed that the Veteran presented with a new onset of 
pain to the dorsum of the hand with numbness and tingling of 
the wrist at times.  The assessment was right carpal tunnel 
syndrome and extensor tendonitis.  Follow up private 
treatment records continued to show treatment for this 
disability, but do not offer an etiological opinion.  
Further, subsequent VA treatment records from June 2002 to 
December 2007 again do not link any current right wrist 
disability to service.  

Again, the September 2004 private opinion stated that upon 
studying the Veteran's military records, it would be very 
difficult for the examiner to state that his problems were 
not caused by the conditions that the Veteran endured during 
that time period.  The opinion indicated that it was noted 
that the Veteran began to have joint problems in 1969 and 
continued to have problems with his joints since that time 
with joint degeneration.  The opinion continued that the 
Veteran had been under the examiner's care for wrist pain and 
right carpal tunnel syndrome with degenerative changes of the 
wrist.  In conclusion, the opinion reiterated that he could 
not say that the Veteran's conditions were not related to his 
military service.  He also stated that the Veteran's contact 
with unknown chemicals in Vietnam could likely as not be the 
cause of his problems.  

At the July 2005 Board hearing, the Veteran testified that he 
had not noticed carpal tunnel syndrome in service, but he 
stated that he had sprains in service and his wrist had 
gotten worse.  Again, it appears that he also believed that 
his current disability was directly related to being in 
contact with Agent Orange in Vietnam. 

The Veteran was afforded a VA examination in September 2007.  
The claims file was reviewed.  The Veteran reported an onset 
of wrist pain in 1980.  However, the examiner did not offer a 
clear diagnosis or give an etiological opinion with respect 
to right carpal tunnel syndrome.  
 
On remand, the Veteran was afforded a VA examination in March 
2009.  The claims file was reviewed.  The Veteran reported 
the onset of his bilateral wrist problems as several years 
ago.  The examiner diagnosed the Veteran with mild carpal 
tunnel syndrome on the right and opined that it was very 
unlikely that this disability was service related as the only 
wrist condition in service was a right wrist sprain, which 
was a different condition and not related to the development 
of carpal tunnel syndrome.  In sum, the examiner found that 
it was less likely than not that the Veteran's current wrist 
disability was related to military service due to the lack of 
evidence.  Given that the claims file was reviewed by the 
examiner and the examination report sets forth detailed 
examination findings with a persuasive rationale in a manner 
which allows for informed appellate review under applicable 
VA laws and regulations, the Board finds the examination to 
be sufficient for appellate review and has a high probative 
value.  

Therefore, based on the evidence of record, the Board finds 
that service connection for right carpal tunnel syndrome with 
extensor tendonitis is not warranted.  While service 
treatment records do show that the Veteran suffered a right 
wrist strain, the June 1970 service examination found that 
the Veteran's upper extremities were evaluated as clinically 
normal.  Further, after reviewing the claims file and 
examining the Veteran, the VA examination report stated that 
it was less likely as not that any current right wrist 
disability was related to military service.  The examiner 
observed that right wrist sprain was a different condition 
and not related to the development of carpal tunnel syndrome.  
Again for the same reasons discussed above, the Board 
concludes that the VA examination has a higher probative 
value than the private opinion.  The Board also finds it 
significant that no right wrist disability was found at the 
December 1984 Agent Orange examination, which was 14 years 
after the Veteran's discharge from active duty service.  
Thus, there is no supporting medical evidence of a continuity 
of pertinent symptomatology.  A lengthy period without 
evidence of treatment may also be viewed as evidence weighing 
against the Veteran's claim.  See generally Maxson v. Gober, 
230 F.3d 1330 (Fed.Cir. 2000).

The Veteran has also asserted that his right wrist disability 
is due to herbicide exposure.  However, carpal tunnel 
syndrome is not one of the enumerated disabilities listed 
under 38 C.F.R. § 3.309(e).  The Secretary of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See Notice, 
59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 
442-49 (1996).  Accordingly, the Board finds that the 
presumptive regulations regarding exposure to Agent Orange 
are not applicable in this case.  See 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.309(e).

The Board acknowledges the Veteran's statements indicating 
that his current right wrist disability is related to 
service.  However, based on the same analysis discussed 
above, the Veteran has not demonstrated that he has the 
expertise required to diagnose a his right wrist disability 
and link it to service.  While the Veteran's contentions have 
been carefully considered, these contentions are outweighed 
by the highly probative February 2009 VA examination.

In sum, the preponderance of the evidence is against the 
Veteran's claim for right carpal tunnel syndrome with 
extensor tendonitis.  As the preponderance of the evidence 
weighs against the claim, the benefit-of-the-doubt doctrine 
does not apply.  See 38 U.S.C.A. § 5107(b).

Muscle Deterioration with Pain and Aches

The present appeal also includes the issue of entitlement to 
service connection for muscle deterioration with pain and 
aches.  As discussed in other parts of this decision, service 
treatment records showed injuries to the wrists and one 
complaint of shoulder pain.  Nevertheless, service treatment 
records are silent with respect to any finding of generalized 
muscle deterioration with pain and aches.  Further,  
importantly, the June 1970 service examination prior to 
discharge showed that the Veteran's upper extremities, lower 
extremities, feet, and spine were all clinically evaluated as 
normal.  The examination is silent with respect to any 
objective findings concerning muscle deterioration with pain 
and aches.  

No muscle pain or aches were noted at the December 1984 VA 
Agent Orange examination, except with respect to a notation 
that the left hamstring cramped when he jumped.  However, 
bilateral leg disability, claimed as leg cramps, was already 
denied in a prior Board decision.  

Further, a September 2000 private treatment record showed 
that the Veteran was in a motor vehicle accident and 
complaining of soreness.  The assessment was motor vehicle 
accident with contusions.  A subsequent June 2002 VA 
treatment record showed that the Veteran complained of muscle 
aches and pain with any significant exertion.  The assessment 
was musculoskeletal strain.  A May 2004 private treatment 
record again showed that the Veteran complained of long term 
generalized aches and pain. On examination, there was pain 
with movement in the shoulders, but completely normal 
examination otherwise.  The assessment was arthritis.  
Nevertheless, the private and VA treatment records do not 
link any current muscle disability to service.  

Again, the September 2004 private opinion stated that upon 
studying the Veteran's military records, it would be very 
difficult for the examiner to state that his problems were 
not caused by the conditions that the Veteran endured during 
that time period.  The opinion indicated that it was noted 
that the Veteran began to have joint problems in 1969 and 
continued to have problems with his joints since that time 
with joint degeneration.  In conclusion, the opinion 
reiterated that he could not say that the Veteran's 
conditions were not related to his military service.  He also 
stated that the Veteran's contact with unknown chemicals in 
Vietnam could likely as not be the cause of his problems.  

At the July 2005 Board hearing, the Veteran testified that he 
had gone to he VA seeking treatment, but was always told that 
there was nothing wrong.  Again, it appears that he also 
believed that his current disability was directly related to 
being in contact with Agent Orange in Vietnam. 

The Veteran was afforded VA examinations in September 2007 
and March 2009.  The examinations did not address any 
generalized muscle deterioration beyond objective findings 
with respect to the wrists, shoulders, knees and wrists.  The 
Board observes that service connection has been denied for 
disabilities of the wrists, feet, shoulders, low back and 
knees as well as bilateral leg disability and left distal 
bicep sprain.  Treatment records are silent with respect to 
any clear findings of a separately diagnosed disability with 
respect to muscle pain and aches.  

Although it is unclear whether the Veteran actually suffers 
from a separate disability, the Board must conclude that 
service connection for muscle deterioration with pain and 
aches is not warranted as there has been no competent medical 
evidence linking any such disability to service.  Service 
treatment records are silent with respect to any findings of 
muscle deterioration with pain and aches.  Further, again, 
there is no competent medical evidence linking any such 
disability to service.  Again for the same reasons discussed 
above, give the speculative nature of the September 2004 
private opinion, the Board finds that the opinion has no 
probative value.  The Board also finds it significant that 
the first medical evidence of complaints of generalized 
muscle pain and aches is in June 2002, which was 32 years 
after the Veteran's discharge from active duty service.  
Thus, there is no supporting medical evidence of a continuity 
of pertinent symptomatology.  A lengthy period without 
evidence of treatment may also be viewed as evidence weighing 
against the Veteran's claim.  See generally Maxson v. Gober, 
230 F.3d 1330 (Fed.Cir. 2000).  Moreover, the Board 
acknowledges that the May 2004 private treatment record 
showed an assessment of arthritis, but did not elaborate as 
to which joints were affected.  Regardless, there is no 
medical evidence of arthritis within one year of the 
Veteran's discharge from service.  Thus, the service 
incurrence of arthritis can not be presumed.  

The Veteran has also asserted that his muscle deterioration 
with pain and aches is due to herbicide exposure.  However, 
muscle deterioration with pain and aches is not one of the 
enumerated disabilities listed under 38 C.F.R. § 3.309(e).  
The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  
Accordingly, the Board finds that the presumptive regulations 
regarding exposure to Agent Orange are not applicable in this 
case.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).

The Board acknowledges the Veteran's statements indicating 
that his current muscle deterioration with aches and pain is 
due to service.  Initial, the Board notes that the Veteran 
has not claimed that a specific incident service caused his 
current disability.  Further, based on the same analysis 
discussed above, the Veteran has not demonstrated that he has 
the expertise required to diagnose a muscle disability and 
link it to service.  His contentions as to a continuity of 
symptoms since service is inconsistent with the overall 
record and the Board declines to find a link to service based 
on the Veteran's statements alone.  Moreover, service 
connection has already been denied for the major joint 
groups.  Thus, while the Veteran's contentions have been 
carefully considered, these contentions are outweighed by the 
lack of supporting medical evidence.  

In conclusion, a preponderance of the evidence is against the 
Veteran's claim for muscle deterioration with pain and aches.  
As the preponderance of the evidence weighs against the 
claim, the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

Bilateral Foot Disability and Tinea Pedis 

The present appeal also includes the issue of entitlement to 
service connection for bilateral foot disability as well a 
tinea pedis.  Service treatment records showed that in June 
1970, the Veteran was treated for tinea pedis.  However, the 
records are silent with respect to any findings of 
musculoskeletal foot disability.  Further, importantly, the 
June 1970 service examination prior to discharge showed that 
the Veteran's feet were clinically evaluated as normal.  The 
examination is silent with respect to any objective findings 
concerning the feet.  

No feet problems were noted at the December 1984 VA Agent 
Orange examination.  Private treatment records in the claims 
file do not appear to address any bilateral foot disability 
or offer an etiological opinion.  Subsequent VA treatment 
records from June 2002 to December 2007 showed continuing 
treatment for the Veteran's feet problems and diagnoses of 
neuritis, diabetic neuropathy, fasciitis, and tinea pedis 
onychomycosis.  Nevertheless,  the records do not link any 
current bilateral foot disability to service.  

Again, the September 2004 private opinion stated that upon 
studying the Veteran's military records, it would be very 
difficult for the examiner to state that his problems were 
not caused by the conditions that the Veteran endured during 
that time period.  The opinion indicated that it was noted 
that the Veteran began to have joint problems in 1969 and 
continued to have problems with his joints since that time 
with joint degeneration.  The opinion did not specifically 
mention any bilateral foot disability.  In conclusion, the 
opinion reiterated that he could not say that the Veteran's 
conditions were not related to his military service.  He also 
stated that the Veteran's contact with unknown chemicals in 
Vietnam could likely as not be the cause of his problems.  

At the July 2005 Board hearing, the Veteran testified that 
his feet would get dry from staying out in the rice patties 
while stationed in Vietnam.  He indicated that the skin 
constantly peeled off now.  Further, with respect to his 
right foot, he also experienced a burning sensation.  It 
appears that he also believed that his current disability was 
directly related to being in contact with Agent Orange in 
Vietnam. 

The Veteran was afforded a VA examination in September 2007.  
The claims file was reviewed.  The Veteran reported an onset 
of bilateral peripheral neuropathy in 1970.  The examination 
report observed that the Veteran experienced numbness in the 
lower feet due diabetes.  A March 2006 VA x-ray showed a 
normal right foot.  However, the examiner did not clearly 
diagnose any other disabilities of the feet besides 
neuropathy or give an etiological opinion.  
 
On remand, the Veteran was afforded a VA examination in March 
2009.  The claims file was reviewed.  The Veteran reported 
the onset of bilateral heel pain over two months ago.  It was 
observed that the Veteran wore diabetic shoes with inserts.  
He was diagnosed with plantar fasciitis and neuritis.  The 
examiner concluded that it was less likely than not that any 
current feet disabilities were related to military service as 
there was a lack of evidence.  Given that the claims file was 
reviewed by the examiner and the examination report sets 
forth detailed examination findings in a manner which allows 
for informed appellate review under applicable VA laws and 
regulations, the Board finds the examination to be sufficient 
for appellate review and has a high probative value.  

Initially, the Board observes that in a March 2008 rating 
decision, the RO granted service connection for peripheral 
neuropathy of the right and left lower extremities, and any 
issues pertaining to this disability are not currently in 
appellate status.  

Further, the Veteran's representative asserted that the most 
recent VA examination was insufficient because it did not 
address the incident of tinea pedis in service.  Although the 
VA examination did not address the Veteran's tinea pedis, 
service treatment record do show treatment for tinea pedis, 
VA treatment records showed a current diagnosis of tinea 
pedis, and the Veteran has claimed that his current skin 
problem on his feet as been ongoing since service.  Thus, 
when resolving benefit of the doubt in favor of the Veteran, 
the Board finds that service connection is warranted for 
tinea pedis.  See 38 U.S.C.A. § 5107(b).

Nevertheless, based on the evidence of record, the Board 
finds that service connection for a bilateral foot 
disability, separate and apart from peripheral neuropathy and 
tinea pedis, is not warranted.  Service treatment records are 
silent with respect to any bilateral foot disability besides 
tinea pedis.  Further, the June 1970 service examination 
found that the Veteran's feet were evaluated as clinically 
normal.  Moreover, after reviewing the claims file and 
examining the Veteran, the VA examination report stated that 
it was less likely as not that any current bilateral foot 
disability was related to military service.  Again, for the 
same reasons discussed above, the Board concludes that the VA 
examination has a higher probative value than the private 
opinion.  The Board also finds it significant that no foot 
disability was found at the December 1984 Agent Orange 
examination, which was 14 years after the Veteran's discharge 
from active duty service.  Thus, there is no supporting 
medical evidence of a continuity of pertinent symptomatology.  
A lengthy period without evidence of treatment may also be 
viewed as evidence weighing against the Veteran's claim.  See 
generally Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).

The Veteran has also asserted that his bilateral foot 
disability is due to herbicide exposure.  However, a 
bilateral foot disability, with the exception of peripheral 
neuropathy, is not one of the enumerated disabilities listed 
under 38 C.F.R. § 3.309(e).  The Secretary of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See Notice, 
59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 
442-49 (1996).  Accordingly, the Board finds that the 
presumptive regulations regarding exposure to Agent Orange 
are not applicable in this case.  See 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.309(e).

The Board acknowledges the Veteran's statements indicating 
that his current bilateral foot disability is related to 
service.  However, based on the same analysis above, the 
Veteran has not demonstrated that he has the expertise 
required to diagnose a bilateral foot disability and link any 
current bilateral foot disability to service.  As with other 
disorders discussed above, the Board finds the Veteran's 
claim as to a continuity of symptomatology to be inconsistent 
with the other evidence of record.  While the Veteran's 
contentions have been carefully considered, these contentions 
are outweighed by the highly probative February 2009 VA 
examination.

The preponderance of the evidence is against the Veteran's 
claim for bilateral foot disability, separate and apart from 
peripheral neuropathy and tinea pedis.  As the preponderance 
of the evidence weighs against the claim, the benefit-of-the-
doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Bilateral Shoulder Disability

The Veteran is also seeking entitlement to service connection 
for bilateral shoulder disability.  Service treatment records 
showed that in December 1969, the Veteran complained of 
shoulder pain with pushups.  However, importantly, the June 
1970 service examination prior to discharge showed that the 
Veteran's upper extremities were clinically evaluated as 
normal.  The examination is silent with respect to any 
objective findings concerning the shoulders.  

No shoulder problems were noted at the December 1984 VA Agent 
Orange examination.  A September 2000 private treatment 
record showed that the Veteran was in a motor vehicle 
accident and complained of left shoulder pain.  However, an 
x-ray was normal and the assessment was motor vehicle 
accident with contusions.  An April 2005 private MRI of the 
right shoulder documented a tear of the superior glenoid 
labrum and some mild tendinosis.  Nevertheless, the remaining 
private treatment records in the claims file do not appear to 
address any shoulder disability or offer an etiological 
opinion.  Subsequent VA treatment records from June 2002 to 
December 2007 have also been reviewed and associated with the 
claims file.  Regardless, while these records note that the 
Veteran underwent shoulder surgery sometime in 2005 and show 
a diagnosis of right shoulder rotator cuff tear, the records 
do not link any current shoulder disability to service.  

The September 2004 private opinion stated that upon studying 
the Veteran's military records, it would be very difficult 
for the examiner to state that his problems were not caused 
by the conditions that the Veteran endured during that time 
period.  The opinion indicated that it was noted that the 
Veteran began to have joint problems in 1969 and continued to 
have problems with his joints since that time with joint 
degeneration.  The opinion did not specifically mention any 
shoulder disability.  In conclusion, the opinion reiterated 
that he could not say that the Veteran's conditions were not 
related to his military service.  He also stated that the 
Veteran's contact with unknown chemicals in Vietnam could 
likely as not be the cause of his problems.  

At the July 2005 Board hearing, the Veteran testified that 
his shoulders started to bother him after he got out service, 
primarily his right shoulder.  He stated that he had a 
private MRI, which showed that his shoulder had a torn 
ligament and a cyst for which he underwent surgery in 2005.  
It appears that he also believed that his current disability 
was directly related to being in contact with Agent Orange in 
Vietnam. 

The Veteran was afforded a VA examination in September 2007.  
The claims file was reviewed.  The Veteran reported an onset 
of shoulder pain in 1980.  The examination report observed 
that the Veteran underwent right shoulder surgery for rotator 
cuff syndrome.  However, the examiner did not offer a clear 
diagnosis or give an etiological opinion with respect to the 
shoulders.  
 
On remand, the Veteran was afforded a VA examination in March 
2009.  The claims file was reviewed.  The Veteran did not 
know the date of onset of his shoulder problems.  The 
examiner concluded that it was less likely than not that any 
current shoulder disabilities were related to military 
service as there was no evidence in the service treatment 
records.  Given that the claims file was reviewed by the 
examiner and the examination report sets forth detailed 
examination findings in a manner which allows for informed 
appellate review under applicable VA laws and regulations, 
the Board finds the examination to be sufficient for 
appellate review and has a high probative value.  

Therefore, based on the evidence of record, the Board finds 
that service connection for bilateral shoulder disability is 
not warranted.  While service treatment records do show one 
incident of shoulder pain, the June 1970 service examination 
found that the Veteran's upper extremities were evaluated as 
clinically normal.  Further, after reviewing the claims file 
and examining the Veteran, the VA examination report stated 
that it was less likely as not that any current bilateral 
shoulder disability was related to military service.  Again 
for the same reasons discussed above, the Board concludes 
that the VA examination has a higher probative value than the 
private opinion.  The Board also finds it significant that no 
shoulder disability was found at the December 1984 Agent 
Orange examination, which was 14 years after the Veteran's 
discharge from active duty service.  Thus, there is no 
supporting medical evidence of a continuity of pertinent 
symptomatology.  A lengthy period without evidence of 
treatment may also be viewed as evidence weighing against the 
Veteran's claim.  See generally Maxson v. Gober, 230 F.3d 
1330 (Fed.Cir. 2000).

The Veteran has also asserted that his bilateral shoulder 
disability is due to herbicide exposure.  However, a shoulder 
disability is not one of the enumerated disabilities listed 
under 38 C.F.R. § 3.309(e).  The Secretary of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See Notice, 
59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 
442-49 (1996).  Accordingly, the Board finds that the 
presumptive regulations regarding exposure to Agent Orange 
are not applicable in this case.  See 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.309(e).

The Board acknowledges the Veteran's statements indicating 
that his current bilateral shoulder disability is related to 
service.  However, based on the same analysis above, the 
Veteran has not demonstrated that he has the expertise 
required to diagnose a bilateral shoulder disability and link 
any current bilateral shoulder disability to service.  
Moreover, his assertions as to a continuity of pertinent 
symptoms are not persuasive in light of the overall evidence 
of records.  While the Veteran's contentions have been 
carefully considered, these contentions are outweighed by the 
highly probative February 2009 VA examination.

In conclusion, a preponderance of the evidence is against the 
Veteran's claim for bilateral shoulder disability.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

Allergic Rhinitis, Sinus Problems and Sinusitis

Lastly, the Veteran is seeking entitlement to service 
connection for allergic rhinitis, sinus problems and 
sinusitis, hereinafter referred to as upper respiratory 
disability.  Service treatment records showed that in June 
1970, the Veteran had a cold and was given medicine for sinus 
congestion.  However, importantly, that same month, the June 
1970 service examination prior to discharge showed that the 
Veteran's nose and sinuses were clinically evaluated as 
normal.  The examination is silent with respect to any 
objective findings concerning a chronic upper respiratory 
disability.  

The December 1984 VA Agent Orange examination was silent with 
respect to any upper respiratory problems.  A February 1997 
private treatment record showed an assessment of seasonal 
allergic rhinitis, but does not offer an etiological opinion.  
Subsequent VA treatment records from June 2002 to December 
2007 showed a history of sinusitis, but do not link any 
current upper respiratory disability to service.  

As previously discussed, the September 2004 private opinion 
stated that upon studying the Veteran's military records, it 
would be very difficult for the examiner to state that his 
problems were not caused by the conditions that the Veteran 
endured during that time period.  The opinion does not 
specifically address any upper respiratory disability.  In 
conclusion, the opinion reiterated that he could not say that 
the Veteran's conditions were not related to his military 
service.  He also stated that the Veteran's contact with 
unknown chemicals in Vietnam could likely as not be the cause 
of his problems.  

At the July 2005 Board hearing, the Veteran testified that he 
had sinus problems in service right before he got out and had 
problems ever since that seemed to get worse every year.  He 
also reported that his problems were seasonal.  It appears 
that he also believed that his current disability was 
directly related to being in contact with Agent Orange in 
Vietnam. 

The Veteran was afforded a VA examination in September 2007.  
The claims file was reviewed.  The Veteran reported an onset 
of chronic sinusitis and allergic rhinitis in 1970 due to 
Agent Orange exposure.  However, the examiner did not offer 
an etiological opinion.  
 
On remand, the Veteran was afforded a VA examination in March 
2009.  The claims file was reviewed.  The Veteran reported 
the onset of his allergic rhinitis and sinusitis as many 
years ago.  The examiner opined that the diagnosis of 
sinusitis was not related to service as there was no mention 
of sinusitis in the service treatment records.  

In a June 2009 informal hearing presentation, the Veteran's 
representative asserted that the examiner indicated no sinus 
condition noted in the service records even though in June 
1970, the Veteran was seen for a sinus condition.  There was 
an instance of a cold with sinus congestion in June 1970 as 
was noted above.  However, despite the representative's 
contentions, the service treatment records are silent with 
respect to any diagnosis of sinusitis or a sinus condition.  
Again, the finding was a cold.  Importantly, a VA medical 
doctor after examining the Veteran and reviewing his service 
treatment records appeared found that this instance was not 
related to the Veteran's current diagnosis of sinusitis.  In 
sum, given that the claims file was reviewed by the examiner 
and the examination report sets forth detailed examination 
findings in a manner which allows for informed appellate 
review under applicable VA laws and regulations, the Board 
finds the examination to be sufficient for appellate review 
and has a high probative value.  

Therefore, based on the evidence of record, the Board finds 
that service connection for an upper respiratory disability 
is not warranted.  While service treatment records do show 
that the Veteran suffered a cold with sinus congestion at one 
point, the June 1970 service examination found that the 
Veteran's nose and sinuses were evaluated as clinically 
normal.  Further, after reviewing the claims file and 
examining the Veteran, the VA examination report stated that 
the Veteran's disability was not related to military service.  
Again for the same reasons discussed above, the Board 
concludes that the VA examination has a higher probative 
value than the private opinion.  The Board also finds it 
significant that no upper respiratory disability was found at 
the December 1984 Agent Orange examination, which was 14 
years after the Veteran's discharge from active duty service.  
Thus, there is no supporting medical evidence of a continuity 
of pertinent symptomatology.  A lengthy period without 
evidence of treatment may also be viewed as evidence weighing 
against the Veteran's claim.  See generally Maxson v. Gober, 
230 F.3d 1330 (Fed.Cir. 2000).

The Veteran has also asserted that his upper respiratory 
disability is due to herbicide exposure.  However, allergic 
rhinitis, sinus problems and sinusitis are not one of the 
enumerated disabilities listed under 38 C.F.R. § 3.309(e).  
The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  
Accordingly, the Board finds that the presumptive regulations 
regarding exposure to Agent Orange are not applicable in this 
case.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).

The Board acknowledges the Veteran's statements indicating 
that his current upper respiratory disability is related to 
service and that he has had symptoms since service.  However, 
for the same reasons discussed in connection with the other 
issues on appeal, any statements by the Veteran as to 
continuing symptoms since service are not consistent with the 
record.  Moreover, the Veteran has not demonstrated that he 
has the expertise required to diagnose an upper respiratory 
disability and link any current disability to service.  While 
the Veteran's contentions have been carefully considered, 
these contentions are outweighed by the highly probative 
February 2009 VA examination.

In conclusion, a preponderance of the evidence is against the 
Veteran's claim for allergic rhinitis, sinus problems and 
sinusitis.  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection is not warranted for left wrist 
disability, for right carpal tunnel syndrome with extensor 
tendonitis, for muscle deterioration with pain and aches, for 
bilateral foot disability (separate and apart from peripheral 
neuropathy and tinea pedis), for bilateral shoulder 
disability, and for allergic rhinitis, sinus problems and 
sinusitis.  To this extent, the appeal is denied. 

Service connection is warranted for tinea pedis.  To this 
extent, the appeal is granted.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


